4S?>/3-os^
                        NOTICE OF CHANGE OFADDRESS

                     Case No: WR-82. 613-01 &WR-82.613-02

                             Court of Criminal Appeals
                        P.O. Box 12308 Austin, Texas 78711


   I' James L. Kellev TDC3# 1894193 hereby gives notice to the
   clerk of court within the above mention cases are open &/or
   pending of the following change of prison confinement
   location.



   As of January 23, 2015, I have been transferred from TDO
   Byrd Unit in Huntsville, TX to TDO


                                  Ellis Unit
                                 1697 FM 980,
                            Huntsville, TX 77343.




     RECEIVED IN
COURT OF CRIMINAL APPEALS
                                                             Rt&H/VFa.,«
      JAN 27 2015                                            JAl     115
   Abel Acosta, Clerk
                                                        Abel Acosta, Cleri